Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1, 2, 4-9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10316130 Kusano et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass the instantly claimed inventions to the extent that one practicing the patented claims would practice the instantly claimed inventions.  See particularly patented claims 1-13, particularly noting patented claim 10 which recites the instantly claimed formulas (A) and (B) and encompasses all amounts of each which includes the molar ratios of (A) to (B) of the instant claim 1 which is a major portion of the amounts of formulas (A) and (B) encompassed by the patented claims.

4.      Claims 1, 2, and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11220572 Kusano et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass the instantly claimed inventions to the extent that one practicing the patented claims would practice the instantly claimed inventions.  See particularly patented claims 1-17, particularly noting the ratio of patented claim 3.

5.      Claims 1, 2, and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10472465 Kusano et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass the instantly claimed inventions to the extent that one practicing the patented claims would practice the instantly claimed inventions.  See particularly patented claims 1-16, particularly noting the ratio of patented claim 16 which includes ratios within the scope of those of the instant claims.  The OH numbers of the polycarbonate diols of the patented claims are (56.1 g KOH/mole * 1000 mg/g * 2 OH groups pre molecule) / 5000 g/mole         to      (56.1 g KOH/mole * 1000 mg/g * 2 OH groups pre molecule) / 5000 g/mole which gives 22.44 to 448.8 mg KOH/g of polycarbonate diol.  This is the majority of the instantly claimed OH number range.

6.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.     Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed substituents, does not reasonably provide enablement for all of the substituents encompassed by the instantly claimed “substituted”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

A.     The instant claim 1 recites multiple instances of “substituted” without specifying the substituents.  The claims depending from claim 1 therefore include these recitations of “substituted”.  Therefore, the claims encompass all possible substituents.  The instantly claimed “substituted” reads on an infinite number of compounds resulting from the potentially infinite number of substitutions which can be performed on the recited compounds.  In re Wands has 8 criteria, (MPEP 2164.01(a)), as shown below. 
(A)The breadth of the claims; 
(B)The nature of the invention;
(C)The state of the prior art;
(D)The level of one of ordinary skill;
(E)The level of predictability in the art;
(F)The amount of direction provided by the inventor;
(G)The existence of working examples; and 
(H)The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
It is noted that the instant claims read on all potential substitutions of the recited compounds which encompasses an infinite number of compounds (Wands factors A and B).  The specification does not describe how to make all such substituents, how to add them to the claimed compounds, nor how to select those substituents from the infinite list thereof which will function as required in the instant invention (Wands factors B, F, G).  It would require an infinite amount of experimentation to determine how to make all of the substituents encompassed by the instant claims and another infinite amount of experimentation to determine which of these substituted compounds would function in the instantly claimed invention as required (Wands factors B and H).  Chemistry is an unpredictable art (Wands factors B and E).  The ordinary skilled artisan has not imagined nor figured out how to make all of the substitutions encompassed by the instant claim of “substituted” yet (Wands factors B, C, D, E, F, G, and H).  The enabling disclosure is not commensurate with the full scope of the claimed “substituted”.

See Sitrick v Dreamworks, LLC (Fed Cir, 2007-1174, 2/1/2008), particularly 
“Before MICHEL, Chief Judge, RADER and MOORE, Circuit Judges. 
MOORE, Circuit Judge. 

112(1) Enablement - The enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation

We review the grant of summary judgment de novo.  LiebeI-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1377 (Fed. Cir. 2007).  Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(c).  Whether a claim satisfies the enablement requirement of 35 U.S.C. § 112, ¶ 1 is a question of law, reviewed de novo, based on underlying facts, which are reviewed for clear error.  AK Steel Corp. v. Sollac, 344 F.3d 1234, 1238-39 (Fed. Cir. 2003).  The evidentiary burden to show facts supporting a conclusion of invalidity is one of clear and convincing evidence because a patent is presumed valid.  Id.  The “enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation.”  Id. at 1244. 

112(1) Enablement - The full scope of the claimed invention must be enabled. 
A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  

The full scope of the claimed invention must be enabled.  See Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007).  The rationale for this statutory requirement is straightforward.  Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.”  AK Steel, 344 F.3d at 1244.  A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).” 

8.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.      Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     The instant claim 11 recites “An active energy ray-curable polymer composition formed using the polycarbonate diol as claimed in claim 1.”  It is not clear what is intended by “formed using” because “formed using” does not describe a particular and distinct method step.  It is not clear what is required by “formed using”.  See MPEP 2173.05(q)    "Use" Claims [R-10.2019], particularly noting “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  The instantly claimed “formed using”attempts to claim a process without setting forth any steps involved in the process.  It is therefore not clear what process or processes are intended by “formed using” of the instant claim 11.

Any active energy ray-curable polymer composition is taken as reading on the instant claim 11 because any of them can be formed using the recited polycarbonate diol in some sense.  For example, the polycarbonate diol could be used in the ink used to print the instructions for making the ultimate active energy ray-curable polymer composition which is ultimately claimed.

B.     The instant claim 12 recitation of “using” is not the subject of a rejection similar to that of paragraph 9.A. above because the reaction of claim 12 recites sufficient process steps and limitations such that the skilled artisan would understand what is required by “using”.  MPEP 2173.05(q), the discussion under “II.    BOARD HELD STEP OF "UTILIZING" WAS NOT INDEFINITE” is applicable to the instant claim 12.

10.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



11.      Claims 1, 2, 4-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2931382 Akazawa et al., the machine English translation provided being referenced below.

Regarding claims 1, 2, 4, 5, 6, 7, and 8:

Akazawa, page 14, defines BD as 1,4-butanediol and MOD as 2-methyl-1,8-octanediol.  Akazawa discloses a polycarbonate diol made from ethylene carbonate of MOD and BD in a molar ratio of 8:8:9 and having a number average molecular weight of 2000 at page 21, lines 3-6. Hydroxyl number equals (56.1 g KOH/mole * 1000 mg/g * number of OH groups per molecule)/Mn. Therefore, the OH number of the polycarbonate diol of Akazawa is 56.1 mg KOH/g polymer which falls within the scope of the OH numbers of the instant claims 1 and 5.  The 8 moles of 2-methyl-1,8-octanediol to 9 moles of 1,4-butanediol falls within the scope of the instantly claimed molar ratio of formula (A) to formula (B).
The polycarbonate diol of Akazawa, page 21, lines 21-24 is made with a molar ratio of 8:8:18 ethylene carbonate: MOD:BD.  The 8 moles of 2-methyl-1,8-octanediol to 18 moles of 1,4-butanediol falls within the scope of the instantly claimed molar ratio of formula (A) to formula (B).  This polycarbonate diol also has an OH number of 56.1 mg KOH/g polycarbonate diol.  This polycarbonate diol gives (8*9 carbons + 18* 4 carbons)/26 =5.53 carbons average which rounds down to 5.5 which falls within the scope of the instant claim 4 to the decimal accuracy required by 5.5 of the instant claim 4.
The above discussed polyols could be derived from a plant.  The instant claims read on the final product not the method of derivation from a plant.  The method implied by the instant claim 8 does not distinguish the instantly claimed polycarbonate diol of the instant claim 8 from the prior art polycarbonate diols discussed above.  See MPEP 2113.
One could derive the diols of Akazawa from plants because they are the same diols as those of the instant claims. Akazawa does not give the source of their diols. Even if they are made from a different method than the diols of the instant claim 8, they are the same diols as those of the instant claims and therefore fall within the scope of the instant claim 8 even if made by a different method. See MPEP 2113.
These polycarbonate diols of Akazawa fall within the scope of the instantly claimed polycarbonate diols of the instant claims 1, 2, 4, 5, 6, 7, and 8.

Regarding claims 9 and 10:

Akazawa makes polyurethanes from their polycarbonate diols which falls within the scope of the instant claim 9 (Akazawa, page 21, lines 6-7 and 24-25). Akazawa makes artificial leather from their polycarbonate diol containing polyurethanes which falls within the scope of the instant claim 10 (Akazawa, page 21, lines 15 and 33).

Regarding claim 12:

Akazawa discloses making their polycarbonate diols by transesterification of dialkylcarbonates or diaryl carbonates at page 7, lines 12-15 which falls within the scope of the instant claim 12.

12.    Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2931382 Akazawa et al., the machine English translation provided being referenced below, as applied to claims 1, 2, 4-10, and 12 in paragraph 11 above, in view of WO 2011/129377 Kusaka et al., as translated by US Pat. Application Publication No. 2013/0109804 Kusaka et al.

Akazawa does not disclose the active energy ray-curable composition of the instant claim 11.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the polycarbonate diol of Akazawa to make polyurethanes which are active energy ray-curable because Kusaka, the abstract and entire document, shows making leather coating compositions containing polyurethanes made with polycarbonate diols active energy ray-curable by attaching (meth)acrylate groups thereto (Kusaka, paragraph [37]) and adding such active energy ray-curable groups to the polyurethanes of Akazawa, discussed above, would have been expected to impart the properties of the crosslinking obtained in Kusaka, including those of Kusaka, paragraph [0035], to the leathers of Akazawa.     

13.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762